            Case 1:19-mj-00186-AJ Document 1-1 Filed 08/29/19 Page 1 of 12



                                           AFFIDAVIT

                I, Garrett Greer, being duly sworn, declare and state as follows:

                                I.      INTRODUCTION


       1.       I am a Special Agent (“SA”) employed by the Office of Export Enforcement

(“OEE”), Bureau of Industry and Security (“BIS”), of the United States Department of

Commerce. I have been employed as a Special Agent with the United States Department of

Commerce since July 2019, and before that was a Special Agent with the Department of

Homeland Security beginning in December 2008 until May 2018. From May 2018 until July

2019 I was employed by the Department of Homeland Security as an Intelligence Research

Specialist. Prior to that, I was a Police Officer with the Town of Groveland in the

Commonwealth of Massachusetts from February 2007 until December 2008. I received my

Bachelor’s Degree in Sociology from Boston College and my Master’s Degree in Criminal

Justice Administration from Salem State University. I am authorized to make arrests for

violations of federal law and I am familiar with the means by which individuals and businesses

use complex procurement networks to circumvent US export law.

                                II.   PURPOSE OF AFFIDAVIT


       2.       This affidavit is made in support of an application for a warrant authorizing the

installation, use, monitoring, and maintenance of a Global Positioning System (“GPS”) mobile

tracking device in or on a shipment of simulated goods, defined as one (1) GPOTAC – 1 – 8x24i

– GPORT 820 – Horseshoe Reticle and one (1) MEOSTAR R2 – 2.5-15x56 RD – 4C

Illuminated Reticle – MEO597490 (the “Target Shipment”) shipped from New England Custom

Gun, Claremont, New Hampshire to Restu Sunarto, 3340 A Greens Road Suite 700, Room 2269,

Houston, Texas 77032.

                                                 1
            Case 1:19-mj-00186-AJ Document 1-1 Filed 08/29/19 Page 2 of 12



       3.       Based on the facts set forth below and in the attached exhibit, there is probable

cause to believe that the movement of the Target Shipment constitutes evidence of violations of

Pub. L. No. 115-232, tit. 17, subtitle B, 132 Stat. 2208 (2018) (the Export Control Reform Act of

2018); 15 C.F.R. §§ 730-774 (the Export Administration Regulations); 13 U.S.C. § 305

(Unlawful Export Information Activities); and 18 U.S.C. § 554 (Smuggling Goods from the

United States) (collectively, the “Subject Offenses”).

       4.       Based upon a License Determination by the Department of Commerce, the

Bureau of Industry and Security has determined that the MEOPTA MEOSTAR R2 2.5-15x56

RD riflescope, part number MEO597940 and GPOTAC 1-8x24i riflescope with Horseshoe

Reticle, part number GPORT820, are classified under ECCN 0A987.a. Items classified under

ECCN 0A987.a are controlled on the Commerce Control List (15 C.F.R. Part 774, Supplement

No. 1) for Firearms Convention (FC1) reasons to Canada.

       5.       The MEOPTA MEOSTAR R2 2.5-15x56 RD has a capped turret system

commonly found on hunting scopes. Its reticle is simplistic in design and used mostly for hunting

applications.

       6.       The GPO-TAC 1-8x24i with Horseshoe Reticle features a locking turret system in

0.1 Mil-Rad clicks which allows the operator to make quick reticle adjustments based on range

or wind velocity. The Horseshoe Reticle itself was originally designed for fast target acquisition

with ranging and windage hash marks. The reticle was designed with tactical applications in

mind. (The original “Horseshoe” design in the center of the reticle was designed to bracket a

man’s head.) However, this scope is also used by “3-Gun” participants in shooting competitions.

       7.       Specifically, there is probable cause to believe that the Target Shipment’s ultimate

destination will be Canada due to the Canadian phone number that was provided by Restu



                                                 2
            Case 1:19-mj-00186-AJ Document 1-1 Filed 08/29/19 Page 3 of 12



Sunarto (514-933-5120) on both orders that he placed through New England Custom Gun.

Additionally, the IP address that was provided by New England Custom Gun from both orders

shows that the IP address hits from locations in the United States and Canada.

       8.       The Target Shipment that would be sent to Restu Sunarto at 3340 A Greens Road

Suite 700, Room 2269, Houston, Texas 77032, will not contain the scopes that he ordered in the

aforementioned paragraphs. The package would instead contain the GPS tracking device and

possibly various weight bearing items to ensure that the weight of the package would be close to

the weight of the goods ordered by Restu Sunarto.

       9.       Additionally, New England Custom Gun has been fully cooperating with

authorities throughout this process and has agreed to cooperate in sending this GPS Tracking

device in one of their mailing packages. The OEE Boston Field Office will be paying for all

shipping costs to the target address in Houston, Texas. If authorized, the installation of the

tracking device will occur at New England Custom Gun located in Claremont, New Hampshire,

by OEE Agents the day in which the item is to be shipped.

       10.      Further, as explained below and in the attached exhibit, there is probable cause to

believe that the use of a GPS tracking device on the Target Shipment would provide evidence of

these crimes, including, but not limited to, information tending to identify individuals and

locations the Target Shipment visits and the means by which the crimes are being committed.

       11.      The facts set forth in this affidavit are based upon my personal observations, my

training and experience, and information obtained from various law enforcement personnel and

witnesses, including my review of reports prepared by other law enforcement officers and

agents. This affidavit is intended to show merely that there is sufficient probable cause for the

requested warrant and does not purport to set forth all of my knowledge of the investigation into



                                                 3
          Case 1:19-mj-00186-AJ Document 1-1 Filed 08/29/19 Page 4 of 12



this matter. Unless specifically indicated otherwise, all conversations and statements described

in this affidavit are related in substance and in part only and all dates are approximate.

             III. SUMMARY OF APPLICABLE EXPORT CONTROL LAWS


A.     THE EXPORT CONTROL REFORM ACT AND THE EXPORT
       ADMINISTRATION REGULATIONS

       12.     On August 13 2018, the President signed into law the National Defense

Authorization Act of 2019, which includes the above-referenced Export Control Reform Act of

2018 (“ECRA”). In part, ECRA provides permanent statutory authority for the Export

Administration Regulations (“EAR”), 15 C.F.R. §§ 730-774, which most recently had been

operative under the International Emergency Economic Powers Act, 50 U.S.C. § 1701-1706

(“IEEPA”). Accordingly, ECRA is the controlling statute (as the authority to promulgate export

control regulations) for conduct occurring after August 13, 2018.

       13.     ECRA provides that “the national security and foreign policy of the United States

require that the export, reexport, and in-country transfer of items, and specified activities of

United States persons, wherever located, be controlled.” ECRA § 1752. To that end, and like

IEEPA before it, ECRA grants the President the authority to “(1) control the export, reexport,

and in-country transfer of items subject to the jurisdiction of the United States, whether by

United States persons or foreign persons; and (2) the activities of United States persons,

wherever located, relating to” specific categories of items and information. ECRA § 1753.

ECRA grants to the Secretary of Commerce the authority to establish the applicable regulatory

framework.

       14.     Pursuant to that authority, the Department of Commerce reviews and controls the

export of certain items, including goods, software, and technologies, from the United States to

foreign countries through the EAR. In particular, the EAR restrict the export of items that could

                                                  4
          Case 1:19-mj-00186-AJ Document 1-1 Filed 08/29/19 Page 5 of 12



contribute to the military potential of other nations or that could be detrimental to United States

foreign policy or national security. The EAR impose licensing and other requirements for items

subject to the EAR to be lawfully exported from the United States or lawfully re-exported from

one foreign destination to another.

       15.      The most sensitive items subject to EAR controls are identified on the Commerce

Control List, 15 C.F.R. § 774, Supp. No. 1, and are categorized by Export Classification Control

Numbers, each of which has export control requirements depending on the destination, end use,

and end user.

       16.      Under ECRA, it is unlawful for any person to violate, attempt to violate, conspire

to violate, or cause a violation of its provision or any regulation, order, license, or other

authorization issued under ECRA. ECRA § 1760. A person who willfully commits or willfully

aids and abets these offenses is guilty of a federal crime punishable by up to a $1,000,000 fine

and 20 years’ imprisonment. ECRA § 1760(b).

       17.      Specifically, ECRA provides:

       (2) SPECIFIED UNLAWFUL ACTS.—The unlawful acts described in this paragraph are

       the following:

                (A) No person may engage in any conduct prohibited by or contrary to, or refrain
                from engaging in any conduct required by this title, the Export Administration
                Regulations, or any order, license or authorization issued thereunder.

                (B) No person may cause or aid, abet, counsel, command, induce, procure, or
                approve the doing of any act prohibited, or the omission of any act required by
                this title, the Export Administration Regulations, or any order, license or
                authorization issued thereunder.

                (C) No person may solicit or attempt a violation of this Act, the Export
                Administration Regulations, or any order, license or authorization issued
                thereunder.


                                                   5
Case 1:19-mj-00186-AJ Document 1-1 Filed 08/29/19 Page 6 of 12



    (D) No person may conspire or act in concert with one or more other persons in
    any manner or for any purpose to bring about or to do any act that constitutes a
    violation of this title, the Export Administration Regulations, or any order, license
    or authorization issued thereunder.

    (E) No person may order, buy, remove, conceal, store, use, sell, loan, dispose of,
    transfer, transport, finance, forward, or otherwise service, in whole or in part, any
    item exported or to be exported from the United States, or that is otherwise
    subject to the Export Administration Regulations, with knowledge that a violation
    of this title, the Export Administration Regulations, or any order, license or
    authorization issued thereunder, has occurred, is about to occur, or is intended to
    occur in connection with the item unless valid authorization is obtained therefor.

    (F) No person may make any false or misleading representation, statement, or
    certification, or falsify or conceal any material fact, either directly to the
    Department of Commerce, or an official of any other United States agency, or
    indirectly through any other person—

    (i) in the course of an investigation or other action subject to the Export
    Administration Regulations;

    (ii) in connection with the preparation, submission, issuance, use, or maintenance
    of any export control document or any report filed or required to be filed pursuant
    to the Export Administration Regulations; or

    (iii) for the purpose of or in connection with effecting any export, reexport, or
    transfer of an item subject to the Export Administration Regulations or a service
    or other activity of a United States person described in section 104.

    (G) No person may engage in any transaction or take any other action with intent
    to evade the provisions of this title, the Export Administration Regulations, or any
    order, license, or authorization issued thereunder.

    (H) No person may fail or refuse to comply with any reporting or recordkeeping
    requirements of the Export Administration Regulations or of any order, license, or
    authorization issued thereunder.

    (I) Except as specifically authorized in the Export Administration Regulations or
    in writing by the Department of Commerce, no person may alter any license,



                                      6
         Case 1:19-mj-00186-AJ Document 1-1 Filed 08/29/19 Page 7 of 12



               authorization, export control document, or order issued under the Export
               Administration Regulations.

               (J) No person may take any action that is prohibited by a denial order issued by
               the Department of Commerce to prevent imminent violations of this title, the
               Export Administration Regulations, or any order, license or authorization issued
               thereunder.


       (3) ADDITIONAL REQUIREMENTS.—For purposes of subparagraph (G), any

       representation, statement, or certification made by any person shall be deemed to be

       continuing in effect. Each person who has made a representation, statement, or

       certification to the Department of Commerce relating to any order, license, or other

       authorization issued under this title shall notify the Department of Commerce, in writing,

       of any change of any material fact or intention from that previously represented, stated, or

       certified, immediately upon receipt of any information that would lead a reasonably

       prudent person to know that a change of material fact or intention had occurred or may

       occur in the future.

ECRA § 1760(a)(2)-(3) (codified at 50 U.S.C. § 4819).

B.     UNLAWFUL EXPORT INFORMATION ACTIVITIES

       18.     Title 13, United States Code, Section 305 (Penalties for Unlawful Export

Information Activities), provides:

       Any person who knowingly fails to file or knowingly submits false or misleading export

       information through the Shippers Export Declaration (“SED”) (or any successor

       document) or the Automated Export System (“AES”) shall be subject to a fine not to

       exceed $10,000 per violation or imprisonment for not more than 5 years, or both.



13 U.S.C. § 305.

                                                7
         Case 1:19-mj-00186-AJ Document 1-1 Filed 08/29/19 Page 8 of 12



       19.     The Department of Commerce, through the U.S. Census Bureau (“Census”),

requires the filing of electronic export information (“EEI”), the electronic successor document to

the SED, through the AES pursuant to 13 U.S.C. § 305, the EAR, and Title 15, Code of Federal

Regulations, Part 30 (the Foreign Trade Regulations (“FTR”)). The purpose of these

requirements is to strengthen the United States government’s ability to prevent the export of

certain items to unauthorized destinations and end-users because the AES aids in targeting,

identifying, and when necessary confiscating suspicious or illegal shipments prior to exportation.

15 C.F.R. § 30.1(b). At all times relevant to the matters alleged herein, an EEI was required to

be filed for, among other things, the export of commodities valued over $2,500 per the

Harmonized Tariff Schedule of the United States of America (“HTSUSA”) commodity

classification code or any commodity requiring an export license, and was required to contain,

among other information, the names and addresses of the parties to the transaction, and the

description, quantity, and value of the items exported. 15 C.F.R. § 30.6(a).

C.     SMUGGLING GOODS FROM THE UNITED STATES

       20.     Title 18, United States Code, Section 554 provides in pertinent part:

       Whoever fraudulently or knowingly exports or sends from the United States, or attempts

       to export or send from the United States, any merchandise, article, or object contrary to

       any law or regulation of the United States, or receives, conceals, buys, sells, or in any

       manner facilitates the transportation, concealment, or sale of such merchandise, article or

       object, prior to exportation, knowing the same to be intended for exportation contrary to

       any law or regulation of the United States, shall be fined under this title, imprisoned not

       more than 10 years, or both.



18 U.S.C. § 554(a).

                                                 8
         Case 1:19-mj-00186-AJ Document 1-1 Filed 08/29/19 Page 9 of 12



                                   IV. PROBABLE CAUSE


       21.     On August 21, 2019 OEE BIS Special Agents Garrett Greer and Brendan

Quinlan, along with Homeland Security Investigations Special Agent Alex Miris went to New

England Custom Gun located in Claremont, New Hampshire and spoke with “MC.” The purpose

of this meeting was to get information on possible export license violations on two (2) separate

orders of rifle scopes that had been placed on July 16, 2019 and August 12, 2019 through New

England Custom Gun. MC provided us with both orders that were requested for the following

items: one (1) GPOTAC – 1 – 8x24i – GPORT 820 – Horseshoe Reticle (purchase price

$1899.99) and one (1) MEOSTAR R2 – 2.5-15x56 RD – 4C Illuminated Reticle – MEO597490

(purchase price $1599.95). The orders were placed by Restu Sunarto and he requested that the

items be shipped to 3340 A Greens Road Suite 700, Room 2269, Houston, Texas 77032.

       22.     On August 26, 2019, Special Agent Quinlan requested the assistance of the OEE

BIS office in Houston, Texas to make contact with the freight forwarding company located at

3340 A Greens Road Suite 700, Room 2269, Houston, Texas 77032. Special Agent Paul Mack

from the OEE in Houston subsequently went to the location and informed OEE Boston that Suite

700 had three (3) companies located in it. Agent Mack spoke to a truck driver who was with

Genuine Transportation, one of the companies located within Suite 700. The truck driver

provided a business card for the President of the trucking company, “JW.” It was stated that JW

lives in and operates the business from Canada. The truck driver further stated that JW and

Genuine Transportation has goods shipped to their Houston and Dallas offices, then has the

shipments loaded in one of their trucks and the goods are then transported to Canada.

       23.     On August 27, 2019, MC from New England Custom Gun sent an email Restu

Sunartu (sunarto_restu@hotmail.com) informing him that the scopes would be shipped to the


                                                9
         Case 1:19-mj-00186-AJ Document 1-1 Filed 08/29/19 Page 10 of 12



address in Houston that he provided on both of his shipping orders. MC further informed Mr.

Sunartu that the items would be shipped from within the United States. MC also stated to Mr.

Sunartu that if the items were to be shipped to Canada then they would need an export permit.

This last statement by MC was made because of the Canadian phone that Mr. Sunartu provided

on both of his orders.

       24.     Based upon the foregoing, there is probable cause to believe that information

obtained from the requested GPS tracker will constitute and lead to evidence, fruits, and

instrumentalities of the Subject Offenses. The requested GPS tracker is necessary to enable OEE

to track the precise locations and movements of the Target Shipment, so that OEE can effectively

determine the final destination of the shipment and identify other businesses and individuals

potentially involved in violations of the Subject Offenses and develop evidence of the these

offenses.

                                 V.   REQUESTED ORDERS


A.     INSTALLATION AND MONITORING OF TRACKING DEVICE

       25.     Accordingly, pursuant to Federal Rule of Criminal Procedure 41, 18 U.S.C. §

3117, and 28 U.S.C. § 1651, it is requested that the Court issue a Warrant and Order authorizing

the installation of a GPS mobile tracking device in or on the Target Shipment by law

enforcement officials in order to monitor the movements and locations of the Target Shipment.

       26.     It is further requested that the Court authorize technicians, agents of OEE and

other U.S. Government agencies, other employees of BIS, and their authorized representatives to

monitor the signals from a GPS mobile tracking device installed in or on the Target Shipment for

a period of 90 days following installation of the requested GPS tracking device, including signals




                                               10
         Case 1:19-mj-00186-AJ Document 1-1 Filed 08/29/19 Page 11 of 12



produced inside private locations and other places not open to the public or visual surveillance to

include locations outside of the United States.

B.     ACCESS TO TARGET SHIPMENT DURING MONITORING PERIOD IF
       REPAIRS TO GPS TRACKER BECOME NECESSARY

       27.     Based on my training and experience, GPS tracking devices can require repair or

other maintenance during a prescribed monitoring period. If the repair or maintenance becomes

required, it will become necessary to access the Target Shipment during the monitoring period

solely and exclusively to repair or maintain the GPS tracking device. If agents access the Target

Shipment during the monitoring period to repair or maintain the GPS tracking device and see

contraband or evidence of other crimes beyond the Subject Offenses, agents will not seize the

items without obtaining a further search warrant. The Target Shipment will only be accessed if it

is in a place accessible by the public or upon consent of the party then having possession,

custody, or control over the Target Shipment. Since this entry into the Target Vehicle will need

to be covert, as to not alert the Targets of the investigation, or other co-conspirators, the entry

may need to be made at night, between the hours of 10:00 p.m. and 6:00 a.m.

C.     REQUEST FOR SEALING AND DELAYED NOTICE

       28.     Pursuant to Fed. R. Crim. P. 41(f)(2)(c), (f)(3), and 18 U.S.C. § 3103a, I also

request permission to delay service of the warrant on the owner of the Target Shipment for a

period of 30 days beyond the end of the disclosure period. Based on my training and experience,

and my investigation of this matter, I believe that reasonable cause exists to delay service of the

warrant for a period of 30 days beyond the end of the disclosure period, because immediate

notification of the warrant is likely to have the adverse result of placing the investigation in

serious jeopardy. The investigation is ongoing, and providing immediate notification of the




                                                  11
        Case 1:19-mj-00186-AJ Document 1-1 Filed 08/29/19 Page 12 of 12



warrant may cause the targets, and other co-conspirators to change their methods of operation,

destroy evidence, flee or otherwise seek to avoid prosecution.

                                     VI. CONCLUSION

       29.     Based on the above facts, there is probable cause to believe that information

concerning the movements of the Target Shipment will provide evidence of violations of the

Subject Offenses. Therefore, I request that the Court issue the requested warrant and order.

                                                    /s/ Garrett Greer

                                                    Garrett Greer, Special Agent
                                                    U.S. Department of Commerce Bureau of
                                                    Industry and Security Office of Export
                                                    Enforcement

Subscribed to and sworn before me
this 29th day of August, 2019.




Hon. Andrea K. Johnstone
UNITED STATES MAGISTRATE JUDGE




                                               12
